WALKER, District Judge.
The Bankers Trust Company, as trustee under the trust indentures dated December 1, 1925, January 15, 1927 and February 1, 1927, filed a petition in thi-s matter, wherein it prays for an order permitting it to intervene generally under Section 207 of Chapter X of the Bankruptcy Act;1 and that all notices of motions and proceedings herein be required to be served upon its attorneys, with the right to receive copies of all papers filed, to file motions and pleadings and other papers, to be heard by testimony and/or by argument, and to take such other steps and proceedings as it may deem proper.
Chapter X of the Bankruptcy Act,2 affords the petitioner full opportunity to participate actively without intervention. On the authority of In' re Philadelphia & Reading Coal & Iron Co.,3 intervention is-denied. However, Bankers Trust Company is designated as a party to receive notice of all matters arising in these proceedings, with the right to file motions, pleadings and other papers, to be heard by testimony and/or by argument and to take *544such other steps and proceedings as it may deem necessary.
An order in accordance herewith should be presented.

 11 U.S.C.A. § 607.


 Act of 1938, 11 U.S.C.A. § 501 et seq.


 105 F.2d 358, decided June 30, 1939, Circuit Court of Appeals for the Third Circuit